*186ON PETITION EOB BE-HEARING.
Dunbar, J.
The attorneys for the defendant in this case have filed with this court a very earnest and feeling petition, asking for a rehearing of the case. So far as the questions of jurisdiction, non-waiver, and misconduct of the jury are concerned, they were examined with great care upon the original hearing, and no argument is presented in this petition which convinces us that the conclusion we reached upon the argument of the case and announced in the opinion rendered should in anywise be modified. It is insisted that, from the fact that the court in its opinion expressed some doubt as to the correctness of the verdict under the testimony, it is the duty of the court to grant the re-hearing asked for, or at least set aside the verdict for murder in the first degree and impose that of murder in the second degree, and the case of State v. Freidrich, 4 Wash. 204 (29 Pac. 1055), is relied upon by the petitioners to sustain this contention.
We have re-examined the case of State v. Freidrich, supra, but we think that it is not in point in this case. There this court found that there was no evidence whatever to sustain a verdict for murder in the first degree, because there was no evidence of premeditation, no testimony which, if undisputed, would have warranted the jury in coming to the conclusion that the defendant Freidrich was guilty of murder in the first degree. But in the case at bar there was testimony tending to prove premeditation on the part of the defendant, and while that testimony might not have been sufficient to have satisfied the minds of this court, yet it has been our uniform holding that where a question of fact was legally presented to a jury, and there was sufficient testimony from which the jury *187could draw an inference of guilt, this court would not substitute its judgment for the judgment of the jury and reverse their decree. It was said by this court in the case-of Burden v. Cropp, 7 Wash. 198 (34 Pac. 834):
“It is not enough to authorize us to disturb the verdict of a jury, that we should be of the opinion that the evidence upon the other side was entitled to a greater weight than that upon which the verdict seems to have been founded. It is enough if there was any evidence which, if uncontradicted, would be sufficient to establish all the facts necessary to sustain the complaint of the successful party.”
It is true, that was a civil action, but the rule is the same in criminal cases, while, of course, the degree of conviction in the mind of the juror must be greater; in one case it rests upon a preponderance of the testimony, and in the other upon a belief beyond a reasonable doubt. But in a criminal case, if the court can determine that the jury had sufficient testimony before them to convince their minds beyond a reasonable doubt of the guilt of the defendant, the fact that such testimony would not be so convincing to the minds of the members of this court would not justify the usurpation of the functions of the jury by this court. As we view the testimony, the circumstances tending to prove and disprove premeditation are conflicting, and, notwithstanding the fact that the conclusion reached by the jury might not coincide with our judgment, under the law announced by this court, and by all courts in cases of trial by jury, we are compelled to accept the decision of the jury as conclusive.
The petition for re-hearing will therefore be denied.
Hoyt, C. J., and Anders, Gordon and Scott, JJ., concur.